Citation Nr: 1726607	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for varicose veins of the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from April 1960 to May 1962.   This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010, rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

The Veteran's varicose veins of the left leg include increased pain, persistent edema, stasis pigmentation, but without symptoms that most nearly approximate the severity and frequency contemplated by massive board-like edema and constant pain at rest.
  

CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no more, for varicose veins of the left leg are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher disability rating for his varicose veins, which is currently rated as 50 percent disabling under Diagnostic Code 7120.   The Veteran is in receipt of a 50 percent rating from September 8, 1997, and is evaluated according to the old rating criteria.  

The Board observes that, pursuant to those laws and regulations in effect prior to January 12, 1998, a 50 percent evaluation is warranted for service-connected unilateral varicose veins when there is evidence of pronounced varicose veins, severe in nature, with secondary involvement of the deep circulation, as demonstrated by Trendelenburg's and Perthe's tests, with ulceration and pigmentation.  38 C.F.R. Part 4, Code 7120 (effective prior to January 12, 1998).  This is the highest rating available prior to January 12, 1998.  

Under the current schedular criteria in effect for the evaluation of service-connected varicose veins, a 10 percent evaluation is warranted where there is evidence of intermittent edema of an extremity, or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation would require demonstrated evidence of persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  In like manner, a 40 percent evaluation would require evidence of persistent edema and stasis pigmentation, or eczema, with or without intermittent ulceration.  A 60 percent evaluation requires evidence of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent evaluation requires evidence of massive board like edema with constant pain at rest. 
38 C.F.R.  Part 4, Code 7120 (effective January 12, 1998). 


III. Facts and Analysis

In March 2010, the Veteran underwent a VA examination.  He had persistent edema, and persistent skin discoloration.  He had pain that occurs on a constant basis, including pain at rest.  Following prolonged walking or standing, he had aching, fatigue, throbbing, and a heavy feeling.  These symptoms were not relieved by elevation or compression hosiery.  There was ulceration present, however not on a persistent basis.  He did not have massive board like edema.  There was stasis pigmentation or eczema, located in the distal 2/3 of the leg and ankle.  His posterior leg predominantly at the popliteal fossa, had tortuous, saccular varicosities down to the posterior distal calf and medial calf, with no ulcers.  There was swelling at the right lateral malleolus, with normal skin temperature.  He was diagnosed with left lower extremity varicose veins with severe reflux, status-post saphenectomy.  The effects of the problem on his daily activities was severe with regard to chores, shopping, and exercise, it prevented sports, and had a moderate effect on recreation, traveling, bathing, dressing, toileting and grooming.  There was no effect on feeding.  

In an October 2010 statement, the Veteran reported experiencing a lot of pain in his legs.  

In January 2013, the Veteran was afforded a VA examination.  The Veteran reported episodes of pain and cramps.  He reported aching and fatigue after prolonged standing or walking, and symptoms that were relieved by elevation of the extremity.  He had intermittent edema.  He had trophic changes, to include thin skin, absence or hair, and dystrophic nails.  There was no evidence of deep vein thrombosis.  He had bilateral severe deep venous insufficiency.  

According to an October 2015, disability benefits questionnaire, completed by Dr. J.Q., he had persistent edema, persistent stasis pigmentation or eczema, aching and fatigue in leg after prolonged standing, aching and fatigue in leg after prolonged walking.  Symptoms were relieved by compression hosiery, and elevation.  He had trophic changes, thin skin, absence of hair, and dystrophic nails.   

As stated above, for a higher, 60 percent rating, the evidence must demonstrate (1) persistent edema or subcutaneous induration, (2) stasis pigmentation or eczema, and (3) persistent ulceration.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7(2016).  

The evidence is clear that the Veteran has suffered from stasis pigmentation, eczema, edema, pain, cramping, and fatigue.  According to the 2015 examiner, he had persistent edema, stasis pigmentation, and eczema.  According to the 2010 examiner, he had pain at rest, an occasional ulceration, but no ulcerations on a persistent basis.  Though the evidence does not demonstrate the Veteran suffers from persistent ulceration, when considering his occasional ulceration, pain at rest, cramping, stasis pigmentation and eczema, all of which lead to difficulty with mobility, the Board finds that the disability picture more nearly approximates the criteria required for the 60 percent.  38 C.F.R. § 4.7.   

The Board has considered whether a 100 rating is warranted for the varicose veins in the left leg, but finds that the Veteran's disability during this time was not productive of symptoms that most nearly approximate massive board-like edema, with constant pain at rest.  

Ultimately, the Board finds that the preponderance of the evidence supports a 60 percent rating, but no higher, for varicose veins of the left leg.  


ORDER

A 60 percent disability rating for varicose veins of the left leg is granted, subject to the laws and regulations governing the payment of monetary benefits.


______________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


